

	

		II

		109th CONGRESS

		1st Session

		S. 800

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Ms. Collins (for

			 herself, Mr. Lieberman,

			 Mr. Voinovich, Mr. Akaka, Ms.

			 Landrieu, and Mr. Durbin)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the District of Columbia Home Rule Act to

		  provide the District of Columbia with autonomy over its budgets, and for other

		  purposes.

	

	

		IDistrict of

			 Columbia Budget Autonomy Act

			101.Short

			 titleThis title may be cited

			 as the District of Columbia Budget

			 Autonomy Act of 2005.

			102.Enactment of

			 District of Columbia local budget

				(a)In

			 generalSection 446 of the District of Columbia Home Rule Act

			 (section 1–204.46, D.C. Official Code) is amended to read as follows:

					446.Enactment of local

		  budget(a)Adoption of budgets

				and supplementsThe Council, within 56 calendar days after

				receipt of the budget proposal from the Mayor, and after public hearing, shall

				by Act adopt the annual budget for the District of Columbia government. Any

				supplements thereto shall also be adopted by Act by the Council after public

				hearing.

							(b)Transmission to

				President during control yearsIn the case of a budget for a

				fiscal year which is a control year, the budget so adopted shall be submitted

				by the Mayor to the President for transmission by him to the Congress, except

				that the Mayor shall not transmit any such budget, or amendments or supplements

				thereto, to the President until the completion of the budget procedures

				contained in this Act and the District of Columbia Financial Responsibility and

				Management Assistance Act of 1995.

							(c)Prohibiting

				obligations and expenditures not authorized under budgetExcept

				as provided in section 445A(b), section 467(d), section 471(c), section 472(d),

				section 475(e), section 483(d), and subsections (f), (g), (h)(3), and (i)(3) of

				section 490, no amount may be obligated or expended by any officer or employee

				of the District of Columbia government unless—

								(1)such amount has

				been approved by an Act of the Council (and then only in accordance with such

				authorization) and a copy of such Act has been transmitted by the Chairman to

				the Congress; or

								(2)in the case of an

				amount obligated or expended during a control year, such amount has been

				approved by an Act of Congress (and then only in accordance with such

				authorization).

								(d)Restrictions on

				reprogramming of amountsAfter the adoption of the annual budget

				for a fiscal year (beginning with the annual budget for fiscal year 1995), no

				reprogramming of amounts in the budget may occur unless the Mayor submits to

				the Council a request for such reprogramming and the Council approves the

				request, but only if any additional expenditures provided under such request

				for an activity are offset by reductions in expenditures for another

				activity.

							(e)DefinitionIn

				this part, the term control year has the meaning given such term

				in section 305(4) of the District of Columbia Financial Responsibility and

				Management Assistance Act of

				1995.

							.

				(b)Length of

			 congressional review period for budget actsSection 602(c) of

			 such Act (section 1–206.02(c), D.C. Official Code) is amended—

					(1)in the second

			 sentence of paragraph (1), by striking paragraph (2) and

			 inserting paragraphs (2) and (4); and

					(2)by adding at the

			 end the following new paragraph:

						

							(4)In the case of any Act transmitted

				under the first sentence of paragraph (1) to which section 446 applies and for

				which the fiscal year involved is not a control year, such Act shall take

				effect upon the expiration of the 30-calendar-day period beginning on the day

				such Act is transmitted, or upon the date prescribed by such Act, whichever is

				later, unless during such 30-day period, there has been enacted into law a

				joint resolution disapproving such Act. If such 30-day period expires on any

				day on which neither House is in session because of an adjournment sine die, a

				recess of more than three days, or an adjournment of more than three days, the

				period applicable under the previous sentence shall be extended for 5

				additional days (excluding Saturdays, Sundays, and holidays, and any day on

				which neither House is in session because of an adjournment sine die, a recess

				of more than three days, or an adjournment of more than three days). In any

				case in which any such joint resolution disapproving such an Act has, within

				the applicable period, passed both Houses of Congress and has been transmitted

				to the President, such resolution, upon becoming law, subsequent to the

				expiration of such period, shall be deemed to have repealed such Act, as of the

				date such resolution becomes law. The provisions of section 604 shall apply

				with respect to any joint resolution disapproving any Act pursuant to this

				paragraph.

							.

					(c)Conforming

			 amendments(1)Sections 467(d),

			 471(c), 472(d)(2), 475(e)(2), and 483(d), and subsections (f), (g)(3), (h)(3),

			 and (i)(3) of section 490 of such Act are each amended by striking The

			 fourth sentence of section 446 and inserting Section

			 446(c).

					(2)The third sentence of section 412(a)

			 of such Act (section 1–204.12(a), D.C. Official Code) is amended by inserting

			 for a fiscal year which is a control year described in such

			 section after section 446 applies.

					(3)Section 202(c)(2) of the District of

			 Columbia Financial Responsibility and Management Assistance Act of 1995

			 (section 47–392.02(c)(2), D.C. Official Code) is amended by striking the

			 first sentence of section 446 and inserting section

			 446(a).

					(4)Section 202(d)(3)(A) of the District

			 of Columbia Financial Responsibility and Management Assistance Act of 1995

			 (section 47–392.02(d)(3)(A), D.C. Official Code) is amended by striking

			 the first sentence of section 446 and inserting section

			 446(a).

					(5)Section 11206 of the National Capital

			 Revitalization and Self-Government Improvement Act of 1997 (section 24–106,

			 D.C. Official Code) is amended by striking the fourth sentence of

			 section 446 and inserting section 446(c).

					(d)Clerical

			 amendmentThe item relating to section 446 in the table of

			 contents of such Act is amended to read as follows:

					

						

							Sec. 446. Enactment of local

				budget.

						

						.

				103.Action by

			 Council of District of Columbia on line-item vetoes by Mayor of provisions of

			 budget acts

				(a)In

			 generalSection 404(f) of the District of Columbia Home Rule Act

			 (section 1–204.4(f), D.C. Official Code) is amended by striking

			 transmitted by the Chairman to the President of the United

			 States both places it appears and inserting the following:

			 incorporated in such Act (or, in the case of an item or provision

			 contained in a budget act for a control year, transmitted by the Chairman to

			 the President).

				(b)Conforming

			 amendmentsSection 404(f) of such Act (section 1–204.04(f), D.C.

			 Official Code) is amended—

					(1)by striking

			 (f) and inserting (f)(1);

					(2)in the fifth

			 sentence, by striking (as defined in section 305(4) of the District of

			 Columbia Financial Responsibility and Management Assistance Act of 1995), this

			 subsection and inserting this paragraph; and

					(3)by adding at the

			 end the following new paragraph:

						

							(2)In this subsection, the term

				control year has the meaning given such term in section 305(4) of

				the District of Columbia Financial Responsibility and Management Assistance Act

				of

				1995.

							.

					104.Permitting

			 employees to be hired if position authorized by Act of the

			 CouncilSection 447 of the

			 District of Columbia Home Rule Act (section 1–204.47, D.C. Official Code) is

			 amended—

				(1)by striking

			 Act of Congress each place it appears and inserting act

			 of the Council (or Act of Congress, in the case of a year which is a control

			 year); and

				(2)by striking

			 Acts of Congress and inserting acts of the Council (or

			 Acts of Congress, in the case of a year which is a control

			 year).

				105.Other

			 conforming amendments relating to changes in Federal role in budget

			 process

				(a)Federal

			 authority over Budget-Making processSection 603(a) of the

			 District of Columbia Home Rule Act (section 1–206.03, D.C. Official Code) is

			 amended by inserting before the period at the end the following: for a

			 fiscal year which is a control year.

				(b)Restrictions

			 applicable during control yearsSection 603(d) of such Act

			 (section 1–206.03(d), D.C. Official Code) is amended to read as follows:

					

						(d)In the case of a

				fiscal year which is a control year, the Council may not approve, and the Mayor

				may not forward to the President, any budget which is not consistent with the

				financial plan and budget established for the fiscal year under subtitle A of

				title II of the District of Columbia Financial Responsibility and Management

				Assistance Act of

				1995.

						.

				(c)DefinitionSection

			 603(f) of such Act (section 1–206.03(f), D.C. Official Code) is amended to read

			 as follows:

					

						(f)In this section,

				the term control year has the meaning given such term in section

				305(4) of the District of Columbia Financial Responsibility and Management

				Assistance Act of

				1995.

						.

				106.Continuation

			 of general provisions in appropriations acts and treatment of

			 amendments

				(a)ContinuationAny

			 general provision contained in a general appropriation bill which includes the

			 appropriation of Federal payments to the District of Columbia for a fiscal year

			 (or, in the case of such a bill which is included as a division, title, or

			 other portion of another general appropriation bill, any general provision

			 contained in such division, title, or other portion) in effect on the date of

			 enactment of this Act shall remain in effect until the date of the enactment of

			 a general appropriation bill which includes the appropriation of Federal

			 payments to the District of Columbia for the following fiscal year.

				(b)Amendments in

			 the SenateIn the case of the consideration in the Senate of a

			 general appropriations bill that includes the appropriations of Federal

			 payments to the District of Columbia, an amendment proposing a limitation on

			 the use of any District of Columbia funds by the District of Columbia shall not

			 constitute general legislation under paragraphs 2 and 4 of Rule XVI of the

			 Standing Rules of the Senate.

				107.Effective

			 dateThe amendments made by

			 this Act shall apply to budgets of the District of Columbia for fiscal years

			 beginning on or after October 1, 2006.

			IIDistrict of

			 Columbia Independence of the Chief Financial Officer Act of 2005

			201.Short

			 titleThis title may be cited

			 as the District of Columbia

			 Independence of the Chief Financial Officer Act of

			 2005.

			202.Promoting

			 Independence of Chief Financial Officer

				(a)In

			 generalSection 424 of the District of Columbia Home Rule Act

			 (section 1–204.24a et seq., D.C. Official Code) is amended to read as

			 follows:

					424.Chief Financial Officer of the District

		  of Columbia(a)In general

								(1)EstablishmentThere

				is hereby established within the executive branch of the government of the

				District of Columbia an Office of the Chief Financial Officer of the District

				of Columbia (hereafter referred to as the Office), which shall

				be headed by the Chief Financial Officer of the District of Columbia (hereafter

				referred to as the Chief Financial Officer).

								(2)Organizational

				analysis

									(A)Office of budget

				and planningThe name of the Office of Budget and Management,

				established by Commissioner’s Order 69–96, issued March 7, 1969, is changed to

				the Office of Budget and Planning.

									(B)Office of tax and

				revenueThe name of the Department of Finance and Revenue,

				established by Commissioner’s Order 69–96, issued March 7, 1969, is changed to

				the Office of Tax and Revenue.

									(C)Office of

				finance and treasuryThe name of the Office of Treasurer,

				established by Mayor’s Order 89–244, dated October 23, 1989, is changed to the

				Office of Finance and Treasury.

									(D)Office of

				financial operations and systemsThe Office of the Controller,

				established by Mayor’s Order 89–243, dated October 23, 1989, and the Office of

				Financial Information Services, established by Mayor’s Order 89–244, dated

				October 23, 1989, are consolidated into the Office of Financial Operations and

				Systems.

									(3)TransfersEffective

				with the appointment of the first Chief Financial Officer under subsection (b),

				the functions and personnel of the following offices are established as

				subordinate offices within the Office:

									(A)The Office of

				Budget and Planning, headed by the Deputy Chief Financial Officer for the

				Office of Budget and Planning.

									(B)The Office of Tax

				and Revenue, headed by the Deputy Chief Financial Officer for the Office of Tax

				and Revenue.

									(C)The Office of

				Revenue Analysis, headed by the Deputy Chief Financial Officer for the Office

				of Revenue Analysis.

									(D)The Office of

				Financial Operations and Systems, headed by the Deputy Chief Financial Officer

				for the Office of Financial Operations and Systems.

									(E)The Office of

				Finance and Treasury, headed by the District of Columbia Treasurer.

									(F)The Lottery and

				Charitable Games Control Board, established by the Law to Legalize Lotteries,

				Daily Numbers Games, and Bingo and Raffles for Charitable Purposes in the

				District of Columbia, effective March 10, 1981 (D.C. Law 3–172; D.C. Official

				Code § 3–1301 et seq.).

									(4)SupervisorThe

				heads of the offices listed in paragraph (3) of this section shall serve at the

				pleasure of the Chief Financial Officer.

								(5)Appointment and

				removal of office employeesThe Chief Financial Officer shall

				appoint the heads of the subordinate offices designated in paragraph (3), after

				consultation with the Mayor and the Council. The Chief Financial Officer may

				remove the heads of the offices designated in paragraph (3), after consultation

				with the Mayor and the Council.

								(6)Annual budget

				submissionThe Chief Financial Officer shall prepare and annually

				submit to the Mayor of the District of Columbia, for inclusion in the annual

				budget of the District of Columbia government for a fiscal year, annual

				estimates of the expenditures and appropriations necessary for the year for the

				operation of the Office and all other District of Columbia accounting, budget,

				and financial management personnel (including personnel of executive branch

				independent agencies) that report to the Office pursuant to this Act.

								(7)DelegationThe

				Chief Financial Officer may delegate any of his functions to any officers,

				executive, employee, or office of the Office of the Chief Financial Officer who

				may, with approval of the Chief Financial Officer, make further delegation of

				all or part of such functions to subordinates under his, her, or the office's

				jurisdiction.

								(b)Appointment of

				the Chief Financial Officer

								(1)Appointment

									(A)In

				generalThe Chief Financial Officer shall be appointed by the

				Mayor with the advice and consent, by resolution, of the Council.

									(B)Special rule for

				control yearsDuring a control year, the Chief Financial Officer

				shall be appointed by the Mayor as follows:

										(i)Prior to the

				appointment, the Authority may submit recommendations for the appointment to

				the Mayor.

										(ii)In consultation

				with the Authority and the Council, the Mayor shall nominate an individual for

				appointment and notify the Council of the nomination.

										(iii)After the

				expiration of the 7-day period which begins on the date the Mayor notifies the

				Council of the nomination under clause (ii), the Mayor shall notify the

				Authority of the nomination.

										(iv)The nomination

				shall be effective subject to approval by a majority vote of the

				Authority.

										(2)Term

									(A)In

				generalAll appointments made after June 30, 2007, shall be for a

				term of 5 years, except for appointments made for the remainder of unexpired

				terms. The appointments shall have an anniversary date of July 1.

									(B)TransitionFor purposes of this section, the

				individual serving as Chief Financial Officer as of the date of enactment of

				the District of Columbia Independence of the

				Chief Financial Officer Act of 2005 shall be deemed to have been

				appointed under this subsection, except that such individual’s initial term of

				office shall begin upon such date and shall end on June 30, 2007.

									(C)ContinuanceAny

				Chief Financial Officer may continue to serve beyond his term until a successor

				takes office.

									(D)VacanciesAny

				vacancy in the Office of Chief Financial Officer shall be filled in the same

				manner as the original appointment under paragraph (1).

									(E)PayThe

				Chief Financial Officer shall be paid at an annual rate equal to the rate of

				basic pay payable for level I of the Executive Schedule.

									(c)Removal of the

				Chief Financial Officer

								(1)In

				generalThe Chief Financial Officer may only be removed for cause

				by the Mayor.

								(2)Special rule for

				control yearsDuring a control year, the Chief Financial Officer

				may be removed for cause by the Authority or by the Mayor with the approval of

				the Authority.

								(d)Duties of the

				Chief Financial OfficerNotwithstanding any other authority

				vested by this Act, the Chief Financial Officer shall have the following duties

				and shall take such steps as are necessary to perform these duties:

								(1)During a control

				year, preparing the financial plan and the budget for the use of the Mayor for

				purposes of subtitle A of title II of the District of Columbia Financial

				Responsibility and Management Assistance Act of 1995.

								(2)Preparing the budgets of the District of

				Columbia for the year for the use of the Mayor for purposes of part D and

				preparing the 5-year financial plan based upon the adopted budget for

				submission with the District of Columbia budget by the Mayor to

				Congress.

								(3)During a control

				year, assuring that all financial information presented by the Mayor is

				presented in a manner, and is otherwise consistent with, the requirements of

				the District of Columbia Financial Responsibility and Management Assistance Act

				of 1995.

								(4)Implementing

				appropriate procedures and instituting such programs, systems, and personnel

				policies within the Chief Financial Officer’s authority, to ensure that budget,

				accounting, and personnel control systems and structures are synchronized for

				budgeting and control purposes on a continuing basis and to ensure that

				appropriations are not exceeded.

								(5)Preparing and

				submitting to the Mayor and the Council, with the approval of the Authority

				during a control year, and making public—

									(A)annual estimates

				of all revenues of the District of Columbia (without regard to the source of

				such revenues), including proposed revenues, which shall be binding on the

				Mayor and the Council for purposes of preparing and submitting the budget of

				the District government for the year under part D of this title, except that

				the Mayor and the Council may prepare the budget based on estimates of revenues

				which are lower than those prepared by the Chief Financial Officer; and

									(B)quarterly

				re-estimates of the revenues of the District of Columbia during the

				year.

									(6)Supervising and

				assuming responsibility for financial transactions to ensure adequate control

				of revenues and resources.

								(7)Maintaining

				systems of accounting and internal control designed to provide—

									(A)full disclosure of

				the financial impact of the activities of the District government;

									(B)adequate financial

				information needed by the District government for management purposes;

									(C)effective control

				over, and accountability for all funds, property, and other assets of the

				District of Columbia; and

									(D)reliable

				accounting results to serve as the basis for preparing and supporting agency

				budget requests and controlling the execution of the budget.

									(8)Submitting to the

				Council a financial statement of the District government, containing such

				details and at such times as the Council may specify.

								(9)Supervising and

				assuming responsibility for the assessment of all property subject to

				assessment and special assessments within the corporate limits of the District

				of Columbia for taxation, preparing tax maps, and providing such notice of

				taxes and special assessments (as may be required by law).

								(10)Supervising and

				assuming responsibility for the levying and collection of all taxes, special

				assessments, licensing fees, and other revenues of the District of Columbia (as

				may be required by law), and receiving all amounts paid to the District of

				Columbia from any source (including the Authority).

								(11)Maintaining

				custody of all public funds belonging to or under the control of the District

				government (or any department or agency of the District government), and

				depositing all amounts paid in such depositories and under such terms and

				conditions as may be designated by the Council (or by the Authority during a

				control year).

								(12)Maintaining

				custody of all investment and invested funds of the District government or in

				possession of the District government in a fiduciary capacity, and maintaining

				the safekeeping of all bonds and notes of the District government and the

				receipt and delivery of District government bonds and notes for transfer,

				registration, or exchange.

								(13)Apportioning the

				total of all appropriations and funds made available during the year for

				obligation so as to prevent obligation or expenditure in a manner which would

				result in a deficiency or a need for supplemental appropriations during the

				year, and (with respect to appropriations and funds available for an indefinite

				period and all authorizations to create obligations by contract in advance of

				appropriations) apportioning the total of such appropriations, funds, or

				authorizations in the most effective and economical manner.

								(14)Certifying all

				contracts and leases (whether directly or through delegation) prior to

				execution as to the availability of funds to meet the obligations expected to

				be incurred by the District government under such contracts and leases during

				the year.

								(15)Prescribing the

				forms of receipts, vouchers, bills, and claims to be used by all agencies,

				offices, and instrumentalities of the District government.

								(16)Certifying and

				approving prior to payment of all bills, invoices, payrolls, and other

				evidences of claims, demands, or charges against the District government, and

				determining the regularity, legality, and correctness of such bills, invoices,

				payrolls, claims, demands, or charges.

								(17)In coordination

				with the Inspector General of the District of Columbia, performing internal

				audits of accounts and operations and records of the District government,

				including the examination of any accounts or records of financial transactions,

				giving due consideration to the effectiveness of accounting systems, internal

				control, and related administrative practices of the departments and agencies

				of the District government.

								(18)Exercising

				responsibility for the administration and supervision of the District of

				Columbia Treasurer.

								(19)Supervising and

				administering all borrowing programs for the issuance of long-term and

				short-term indebtedness as well as other financing related programs of the

				District government.

								(20)Administering the

				cash management program of the District government, including the investment of

				surplus funds in governmental and non-governmental interest-bearing securities

				and accounts.

								(21)Administering the

				centralized District government payroll and retirement systems (other than

				retirement systems for police officers, firefighters, and teachers).

								(22)Governing the

				accounting policies and systems applicable to the District government.

								(23)Preparing

				appropriate annual, quarterly, and monthly financial reports of the accounting

				and financial operations of the District government.

								(24)Not later than

				120 days after the end of each fiscal year, preparing the complete financial

				statement and report on the activities of the District government for such

				fiscal year, for the use of the Mayor under section 448(a)(4).

								(25)Preparing fiscal

				impact statements on regulations, multiyear contracts, contracts over

				$1,000,000 and on legislation, as required by section 4a of the General

				Legislative Procedures Act of 1975.

								(26)Preparing under

				the direction of the Mayor, who has the specific responsibility for formulating

				budget policy using Chief Financial Officer technical and human resources, the

				budget for submission by the Mayor to the Council and to the public and upon

				final adoption to Congress and to public.

								(27)Certifying all

				collective bargaining agreements and nonunion pay proposals prior to submission

				to the Council for approval as to the availability of funds to meet the

				obligations expected to be incurred by the District government under such

				collective bargaining agreements and nonunion pay proposals during the

				year.

								(e)Functions of

				TreasurerThe Treasurer shall have the following duties:

								(1)Assisting the

				Chief Financial Officer in reporting revenues received by the District

				government, including submitting annual and quarterly reports concerning the

				cash position of the District government not later than 60 days after the last

				day of the quarter (or year) involved. Each such report shall include the

				following:

									(A)Comparative

				reports of revenue and other receipts by source, including tax, nontax, and

				Federal revenues, grants and reimbursements, capital program loans, and

				advances. Each source shall be broken down into specific components.

									(B)Statements of the

				cash flow of the District government for the preceding quarter or year,

				including receipts, disbursements, net changes in cash inclusive of the

				beginning balance, cash and investment, and the ending balance, inclusive of

				cash and investment. Such statements shall reflect the actual, planned, better

				or worse dollar amounts and the percentage change with respect to the current

				quarter, year-to-date, and fiscal year.

									(C)Quarterly cash

				flow forecast for the quarter or year involved, reflecting receipts,

				disbursements, net change in cash inclusive of the beginning balance, cash and

				investment, and the ending balance, inclusive of cash and investment with

				respect to the actual dollar amounts for the quarter or year, and projected

				dollar amounts for each of the 3 succeeding quarters.

									(D)Monthly reports

				reflecting a detailed summary analysis of all District of Columbia government

				investments, including—

										(i)the total of

				long-term and short-term investments;

										(ii)a

				detailed summary analysis of investments by type and amount, including

				purchases, sales (maturities), and interest;

										(iii)an analysis of

				investment portfolio mix by type and amount, including liquidity, quality/risk

				of each security, and similar information;

										(iv)an analysis of

				investment strategy, including near-term strategic plans and projects of

				investment activity, as well as forecasts of future investment strategies based

				on anticipated market conditions, and similar information; and

										(v)an

				analysis of cash utilization, including—

											(I)comparisons of

				budgeted percentages of total cash to be invested with actual percentages of

				cash invested and the dollar amounts;

											(II)comparisons of

				the next return on invested cash expressed in percentages (yield) with

				comparable market indicators and established District of Columbia government

				yield objectives; and

											(III)comparisons of

				estimated dollar return against actual dollar yield.

											(E)Monthly reports

				reflecting a detailed summary analysis of long-term and short-term borrowings

				inclusive of debt as authorized by section 603, in the current fiscal year and

				the amount of debt for each succeeding fiscal year not to exceed 5 years. All

				such reports shall reflect—

										(i)the amount of debt

				outstanding by type of instrument;

										(ii)the amount of

				authorized and unissued debt, including availability of short-term lines of

				credit, United States Treasury borrowings, and similar information;

										(iii)a maturity

				schedule of the debt;

										(iv)the rate of

				interest payable upon the debt; and

										(v)the amount of debt

				service requirements and related debt service reserves.

										(2)Such other

				functions assigned to the Chief Financial Officer under subsection (d) as the

				Chief Financial Officer may delegate.

								(f)DefinitionsFor

				purposes of this section (and sections 424a and 424b)—

								(1)the term

				Authority means the District of Columbia Financial

				Responsibility and Management Assistance Authority established under section

				101(a) of the District of Columbia Financial Responsibility and Management

				Assistance Act of 1995;

								(2)the term

				control year has the meaning given such term under section

				305(4) of such Act; and

								(3)the term

				District government has the meaning given such term under

				section 305(5) of such

				Act.

								.

				(b)Clarification of

			 duties of Chief Financial Officer and Mayor

					(1)Relation to

			 financial duties of MayorSection 448(a) of such Act (section

			 1–204.48(a), D.C. Official Code) is amended by striking section

			 603, and inserting section 603 and except to the extent provided

			 under section 424(d),.

					(2)Relation to

			 mayor’s duties regarding accounting supervision and

			 controlSection 449 of such Act (section 1–204.49, D.C. Official

			 Code) is amended by striking The Mayor and inserting

			 Except to the extent provided under section 424(d), the

			 Mayor.

					203.Personnel

			 Authority

				(a)Providing

			 Independent Personnel Authority

					(1)In

			 generalPart B of title IV of the District of Columbia Home Rule

			 Act is amended by adding by adding at the end the following new section:

						424a.Authority of Chief Financial Officer

		  over personnel of Office and other financial personnel(a)In

				generalNotwithstanding any provision of law or regulation

				(including any law or regulation providing for collective bargaining or the

				enforcement of any collective bargaining agreement), employees of the Office of

				the Chief Financial Officer of the District of Columbia, including personnel

				described in subsection (b), shall be appointed by, shall serve at the pleasure

				of, and shall act under the direction and control of the Chief Financial

				Officer of the District of Columbia, and shall be considered at-will employees

				not covered by the District of Columbia Merit Personnel Act of 1978, except

				that nothing in this section may be construed to prohibit the Chief Financial

				Officer from entering into a collective bargaining agreement governing such

				employees and personnel or to prohibit the enforcement of such an agreement as

				entered into by the Chief Financial Officer.

								(b)PersonnelThe

				personnel described in this subsection are as follows:

									(1)The General

				Counsel to the Chief Financial Officer and all other attorneys in the Office of

				the General Counsel within the Office of the Chief Financial Officer of the

				District of Columbia.

									(2)All other

				individuals hired or retained as attorneys by the Chief Financial Officer or

				any office under the personnel authority of the Chief Financial Officer, each

				of whom shall act under the direction and control of the General Counsel to the

				Chief Financial Officer.

									(3)Personnel of the

				Office not described in paragraph (1).

									(4)The heads and all

				personnel of the subordinate offices of the Office (as described in section

				424(a)(2) and established as subordinate offices in section 424(a)(3)) and the

				Chief Financial Officers, Agency Fiscal Officers, and Associate Chief Financial

				Officers of all District of Columbia executive branch subordinate and

				independent agencies (in accordance with subsection (c)), together with all

				other District of Columbia accounting, budget, and financial management

				personnel (including personnel of executive branch independent agencies but not

				including personnel of the legislative or judicial branches of the District

				government).

									(c)Appointment of

				certain executive branch agency Chief Financial Officers

									(1)In

				generalThe Chief Financial Officers and Associate Chief

				Financial Officers of all District of Columbia executive branch subordinate and

				independent agencies (other than those of a subordinate office of the Office)

				shall be appointed by the Chief Financial Officer, in consultation with the

				agency head, where applicable. The appointment shall be made from a list of

				qualified candidates developed by the Chief Financial Officer.

									(2)TransitionAny

				executive branch agency Chief Financial Officer appointed prior to the date of

				enactment of the District of Columbia

				Independence of the Chief Financial Officer Act of 2005 may

				continue to serve in that capacity without reappointment.

									(d)Independent

				authority over legal personnelTitle VIII–B of the District of Columbia

				Government Comprehensive Merit Personnel Act of 1978 (section 1–608.51 et seq.,

				D.C. Official Code) shall not apply to the Office of the Chief Financial

				Officer or to attorneys employed by the

				Office.

								.

					(2)Clerical

			 amendmentThe table of contents of part B of title IV of the

			 District of Columbia Home Rule Act is amended by adding at the end the

			 following new item:

						

							

								Sec. 424a. Authority of Chief Financial

				Officer over personnel of Office and other financial

				personnel.

							

							.

					(b)Conforming

			 amendmentSection 862 of the District of Columbia Government

			 Comprehensive Merit Personnel Act of 1978 (D.C. Law 2–260; D.C. Official Code §

			 1–608.62) is amended by striking paragraph (2).

				204.Procurement

			 authority

				(a)Providing

			 Independent Authority To Procure Goods and Services

					(1)In

			 generalPart B of title IV of the District of Columbia Home Rule

			 Act, as amended by section 203(a)(1), is further amended by adding at the end

			 the following new section:

						

							424b.Procurement authority of the Chief Financial

		  OfficerThe Chief Financial Officer shall carry out

				procurement of goods and services for the Office of the Chief Financial Officer

				through a procurement office or division which shall operate independently of,

				and shall not be governed by, the Office of Contracting and Procurement

				established under the District of Columbia Procurement Practices Act of 1986 or

				any successor office, except the provisions applicable under such Act to

				procurement carried out by the Chief Procurement Officer established by section

				105 of such Act or any successor office shall apply with respect to the

				procurement carried out by the Chief Financial Officer’s procurement office or

				division.

							.

					(2)Clerical

			 amendmentThe table of contents of part B of title IV of the

			 District of Columbia Home Rule Act, as amended by section 203(a)(2), is further

			 amended by adding at the end following new item:

						

							

								Sec. 424b. Procurement authority of the

				Chief Financial

				Officer.

							

							.

					(b)Conforming

			 AmendmentSection 104 of the District of Columbia Procurement

			 Practices Act of 1986 (section 2–301.04, D.C. Official Code) is amended—

					(1)in subsection (a),

			 by striking , and the District of Columbia Financial Responsibility and

			 Management Assistance Authority and inserting the following: the

			 District of Columbia Financial Responsibility and Management Assistance

			 Authority, and (to the extent described in section 424b of the District of

			 Columbia Home Rule Act) the Office of the Chief Financial Officer of the

			 District of Columbia; and

					(2)in subsection (c),

			 by striking the second and third sentences.

					(c)Effect

			 dateThis section and the amendments made by this section shall

			 take effect 6 months after the date of enactment of this Act.

				205.Fiscal impact

			 statementsThe General

			 Legislative Procedures Act of 1975 (section 1–301.45 et seq., D.C. Official

			 Code) is amended by adding at the end the following new section:

				

					4a.Fiscal impact statements(a)Bills and

				resolutions

							(1)In

				generalNotwithstanding any other law, except as provided in

				subsection (c), all permanent bills and resolutions shall be accompanied by a

				fiscal impact statement before final adoption by the Council.

							(2)ContentsThe

				fiscal impact statement shall include the estimate of the costs which will be

				incurred by the District as a result of the enactment of the measure in the

				current and each of the first four fiscal years for which the act or resolution

				is in effect, together with a statement of the basis for such estimate.

							(b)AppropriationsPermanent

				and emergency acts which are accompanied by fiscal impact statements which

				reflect unbudgeted costs, shall be subject to appropriations prior to becoming

				effective.

						(c)ApplicabilitySubsection

				(a) shall not apply to emergency declaration, ceremonial, confirmation, and

				sense of the Council

				resolutions.

						.

			

